PER CURIAM.
In this ease the court below, in an opinion reported at 205 Fed. 149, dismissed a bill brought by the Lagonda Company charging the Elliott Company with infringing patent No. 776,877, granted December 6, 1904, to Henry F. Weinland, for a turbine motor for boiler-tube cleaners. On entry of a decree dismissing the bill the Lagonda Company took this appeal. As we agree with the views of the court expressed in said opinion, and the subject-matter is there fully and sufficiently discussed, we avoid needless repetition by adopting the lower court’s opinion and affirming its decree. ■